Exhibit 10.18

 



LEASE AGREEMENT

 

THIS LEASE AGREEMENT ("Lease"), effective on July 6, 2015, by and between 716
River Street Partners, LLC, ("Lessor") and Constellation Industries, LLC,
("Lessee");

 

W I T N E S S E T H:

 

1. Premises. Lessor, for and in consideration of the rents to be paid hereunder
by Lessee, and the covenants, agreements, and stipulations to be kept and
performed by Lessee, has leased and rented, and by these presents does lease and
rent unto Lessee, and Lessee hereby agrees to lease and take upon the terms and
conditions which hereinafter appear, the following described property, to-wit:

 

SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF

 

Together with a building and other improvements located on the above described
property (hereinafter referred to as the "Improvements") (said land and
Improvements being hereinafter referred to as the "Premises").

 

2. Term. The initial term of this Lease shall begin on July 6, 2015, (the
"Commencement Date") and shall end at midnight on July 31, 2020, unless sooner
terminated pursuant to the terms herein set forth or renewed as provided herein.

 

3. Option to Renew. Lessee shall have the option to renew the lease for three
(3) additional terms of five (5) years any time prior to the termination of the
lease upon written notification to the Lessor not less than six (6) months prior
to the expiration of the term then in effect; provided, however, that Lessee's
option to renew the Lease is expressly conditioned on the absence of the
existence of any default by Lessee or other ground for termination of this lease
specified in Paragraph 14 hereof at the time of the exercise of such option and
at the time when such renewal goes into effect.

 

4. Rental.

 

(a) Monthly rental for the Premises shall be payable in advance on the first
(1st) day of each month during the term hereof, with a prorated rent for the
short month following the Commencement Date. The base rental shall be $18,562.50
per month. In the event that the Lessee elects to exercise any renewal option,
the base rent shall be changed by the same percentage change by the change in
the Consumer Price Index published by the federal government for the Atlanta
metropolitan region between June 30, 2015, and at June 30th at the end of the
term being renewed.

 

(b) The rent shall be absolutely net to Lessor. Lessor shall not be required to
make any repairs or improvements to the Premises, nor to maintain the Premises
nor to incur any expense in connection therewith. Lessee shall pay as additional
rent hereunder all charges against the Premises, including all charges for
water, gas, electricity, fuel, light, power and sewer relating to the Premises
or used by Lessee or parties claiming under Lessee.

 

(c) If Lessee does not promptly pay on or within five (5) days after the due
date thereof the monthly rental referred to in Paragraph 4(a), Lessee shall pay,
in addition to such monthly rental, a late payment premium of five percent (5%)
of the monthly rental owing.

 

(d) If Lessee does not promptly pay on or before the due date thereof any of the
charges referred to in Paragraph 4(b), or if Lessee does not promptly pay on or
before the date specified in Paragraph 5(a) any Imposition to be paid by Lessee
as provided in Paragraph 5(a), or if Lessee does not within the time provided
pay any other amount required to be paid by Lessee under the provisions of this
Lease, then, ten (10) days after giving written notice to Lessee, if Lessee
fails to pay such amounts within the same ten (10) day period, Lessor may, at
Lessor's option, pay the same, together with any interest or penalty, and Lessee
shall immediately upon demand, pay all such amounts to Lessor, including
reasonable attorney's fees, which shall not exceed fifteen percent (15%) of the
amount so paid as additional rent, together with interest thereon at the rate of
nine percent (9%) per annum, or such higher rate as may from time to time be
charged by Lessor and allowable under the laws of Georgia.

 

 

 



 1 

 

 

(e) If the Commencement Date does not fall on the first day of a calendar month,
the rent for the first calendar month of the term of this Lease shall be
pro-rated between Lessor and Lessee.

 

5. Real Estate Taxes and Assessments.

 

(a) Lessee shall pay or cause to be paid on or before the last day on which they
may be paid without penalty or interest all real estate and personal property
taxes and assessments and other governmental levies which may be levied or
assessed upon the Premises during the term of this Lease, including any tax
imposed in lieu of existing ad valorem taxes, all of which are herein
collectively called "Impositions"; provided that if any Imposition may be paid
in installments, Lessee may pay or cause to be paid each such installment on or
before the last day upon which it may be paid without penalty. Lessee shall,
promptly following request therefor by Lessor, exhibit to Lessor for examination
receipts of payment for all Impositions.

 

6. Use of Premises. The Premises shall be used only for the businesses of Lessee
and for related purposes. The Premises shall not be used for any illegal
purpose, nor in any manner to create any nuisance or trespass.

 

7. Repairs.

 

(a) Lessee shall, at its own expense, repair and maintain the roof and the
structural integrity of the walls to the Premises. Lessee also shall at its own
expense, keep and maintain the Premises in good order and repair all damages and
Lessee further agrees to return the Premises to Lessor at the expiration or
prior termination of this Lease in as good condition and repair as when first
received, natural wear and tear alone excepted.

 

8. Insurance.

 

(a) So long as this Lease remains in effect, Lessee, at its expense, will
maintain, or cause to be maintained with insurers approved by Lessor, which
approval shall not be unreasonably withheld, such insurance on the Improvements
and in such amounts as may from time to time be reasonably required by Lessor
against such insurable hazards as at the time are commonly insured against in
the case of premises similarly situated.

 

(b) All insurance required to be maintained pursuant to Paragraph 8(a) shall:
(1) name Lessor and Lessee as their respective interests may appear; (2) provide
that all insurance proceeds shall be payable jointly to Lessor and Lessee; and
(3) provide that no cancellation thereof shall be effective until at least
thirty (30) days after receipt by Lessor and Lessee.

 

(c) Lessee hereby releases Lessor from any and all liability or responsibility
to Lessee or anyone claiming through or under Lessee by way of subrogation or
otherwise for any loss or damage to property caused by fire or other casualty
against which insurance is to be provided hereunder, unless such fire or other
casualty shall have been caused by the fault or negligence of Lessor, or anyone
for whom Lessor may be responsible. Lessee agrees that any policy carried which
relates to the Premises shall include a clause or endorsement to the effect that
such release shall not adversely affect or impair the coverage thereunder or
prejudice the right of Lessee to recover thereunder.

 

(d) Lessee shall upon request deliver proof reasonably satisfactory to Lessor of
all insurance policies with respect to the Premises which Lessee is required to
maintain pursuant to this Paragraph 8.

 

 



 2 

 

 

9. Destruction or Damage of Premises.

 

(a) If, any time during the term hereof, the Improvements or any part thereof,
shall be damaged or destroyed by fire or other casualty (including any casualty
for which insurance coverage was not obtained or obtainable) of any kind or
nature, ordinary or extraordinary, foreseen or unforeseen, Lessee, at Lessee's
sole cost and expense, and whether or not the insurance proceeds hereinafter
referred to, if any, shall be sufficient for the purpose, shall proceed with
reasonable diligence (subject to unavoidable delays and a reasonable time for
the purpose of adjusting such loss) to repair, alter, restore, replace or
rebuild the same as nearly as possible to its value, condition and character
immediately prior to such damage or destruction, subject to such changes or
alterations as Lessee may elect to make, if such changes or alterations be
approved by Lessor, such approval not to be unreasonably withheld. Such repairs,
alterations, restoration, replacement or rebuilding, including such changes and
alterations as aforementioned and including temporary repairs or the protection
of other property pending the completion of any thereof, are sometimes referred
to in this Paragraph as the "Work".

 

(b) All insurance proceeds received by Lessor on account of any damage to or
destruction of the Improvements or any part thereof (less the costs, fees, and
expenses incurred by the Lessor in the collection thereof, including, without
limitation, adjusters' fees and expenses and attorneys' fees and expenses) shall
be applied as follows: Unless Lessee is in default hereunder or if any ground
for termination specified in Paragraph 14 shall have occurred and be continuing
(regardless of any right which Lessee may have, if any, to notice or an
opportunity to cure same), such proceeds shall be paid to Lessee or as Lessee
may direct, from time to time as the Work progresses, to pay (or reimburse
Lessee for) the cost of the Work, upon written request of Lessee accompanied by
evidence satisfactory to Lessor that the amount requested has been paid or is
then due and payable and is properly a part of such cost, that there are no
mechanics' or similar liens, whether inchoate or otherwise, for labor, services
or materials theretofore supplied in connection with the Work and that all other
bills have been paid and that the balance of said proceeds after making the
payment requested will be sufficient to pay the balance of the cost of the Work.
Notwithstanding the above, Lessor may disburse such proceeds directly to the
persons entitled to same. Upon receipt by Lessor of evidence satisfactory to
Lessor that the Work has been completed and the cost thereof paid in full, and
that there are no mechanics' or other similar liens, whether inchoate or
otherwise, for labor, services or materials supplied in connection therewith,
then, unless Lessee is in default hereunder or if any ground for termination
specified in Paragraph 14 shall have occurred and be continuing (regardless of
any right which Lessee may have, if any, to notice or an opportunity to cure
same), the balance, if any, of such proceeds shall be paid to Lessee or as
Lessee may direct; otherwise, the net insurance proceeds may be first used to
cure such default or such ground for termination if susceptible to being so
used, and the balance applied to any future rentals in the order determined by
Lessor with any balance thereafter remaining paid to Lessee. If the net
insurance proceeds shall be insufficient to pay the entire cost of the Work,
Lessee shall supply the amount of such deficiency and shall first apply the same
to the payment of the cost of the Work before calling upon Lessor for
disbursement of the insurance proceeds as herein provided.

 

(c) Under no circumstances shall Lessor be obligated to make any payment,
disbursement or contribution toward the cost of the Work other than making
available such proceeds. If Lessee shall fail to comply with any of the
provisions of subsections (a) or (b) above, Lessor shall notify Lessee of such
default and thereafter, in addition to any other remedies Lessor may have, may
refuse to make any payment hereunder and may apply such proceeds in any order
Lessor may in his sole discretion elect, toward the payment of all or any part
of the cost of the Work or the discharge of any obligation of Lessee under this
Lease.

 

10. Indemnity. Lessee agrees to indemnify and save harmless the Lessor against
all claims relating to damage to persons or property by reason of Lessee's use
or occupancy of the Premises, and all expenses incurred by Lessor with respect
thereto, including but not limited to attorney's fees and court costs.

 

11. Governmental Orders. Lessee agrees, at its own expense, promptly to comply
with all requirements of any legally constituted public authority.

 

 

 



 3 

 

 

12. Condemnation. If the whole of Premises, or such portion thereof as will make
Premises unusable for the purposes herein leased, be condemned or taken by any
legally constituted authority for any public use or purpose, then in either of
such events this Lease shall terminate from the time when possession thereof is
taken by public authorities, and rent and other charges hereunder shall be
accounted for as between Lessor and Lessee as of that date. Such termination,
however, shall be without prejudice to the rights of both Lessor and Lessee to
recover compensation and damage caused by condemnation from the condemnor.

 

13. Removal of Fixtures. Lessee may (if not in default hereunder) prior to, and
within ten (10) days after the expiration of the term hereof, remove all
fixtures and equipment which Lessee has placed in the Premises, provided Lessee
repairs all damage to the Premises caused by such removal.

 

14. Cancellation of Lease. In the event the Lessee shall default in the payment
of any rent or any additional rent, when due, and fails to cure said default
within ten (10) days after receipt of written notice thereof from Lessor; or if
Lessee shall default in any other obligation under this Lease, and shall fail to
cure said default within thirty (30) days after receipt of written notice
thereof from Lessor, or if Lessee is adjudicated bankrupt; or if a permanent
receiver is appointed for Lessee's property and such receiver is not removed
within sixty (60) days after written notice from Lessor to Lessee to obtain such
removal; or if, whether voluntarily or involuntarily, Lessee takes advantage of
any debtor relief proceedings under any present or future law, whereby the rent
or any part thereof is, or is proposed to be, or may be, reduced or payment
thereof deferred, and such proceeding is not dismissed within sixty (60) days
after written notice from Lessor to Lessee to obtain such dismissal; or if
Lessee makes an assignment for benefit of creditors; or if Lessee's effects
should be levied upon or attached under process against Lessee, which is not
satisfied or dissolved within thirty (30) days after written notice from Lessor
to Lessee to obtain satisfaction thereof; then and in any of said events, Lessor
at its option may at once, or at any time during the continuance of such default
or condition, terminate this Lease by written notice to Lessee and this Lease
shall end. If Lessee shall be in default in performing any of the terms or
provisions of this Lease, other than the provisions requiring the payment of
rent or additional rent, and shall fail to cure any such default within thirty
(30) days (or such longer period as may be reasonably necessary) after receipt
of written notice of default from the other party, Lessor may perform or procure
the performance of the obligation of Lessee and all costs incurred in curing
such default, including reasonable attorney's fees, shall be payable on demand.
After an assignment of this entire Lease, the occurring of any of the foregoing
defaults or events shall affect this Lease only if caused by, or happening to,
the assignee. Upon such termination by Lessor, Lessee will at once surrender
possession of the Premises to Lessor and upon demand of Lessor, will remove all
of Lessee's effects therefrom; and Lessor may forthwith re-enter the Premises
and repossess Lessor thereof, and remove all persons and effects therefrom,
using such force as may be necessary without being guilty to trespass, forcible
entry, detainer or other tort.

 

15. Survival of Lessee's Obligations; Damages.

 

(a) No expiration or termination of this Lease pursuant to Paragraph 14 or by
operation of law or otherwise shall relieve Lessee of its liabilities and
obligations hereunder, all of which shall survive such expiration or
termination.

 

(b) In the event of any such expiration or termination, or reletting pursuant to
Paragraph 16, Lessee will pay to Lessor all rent, additional rent and other sums
required to be paid by Lessee for the entire term of the Lease then in effect
and all such payments shall be immediately due and payable. Upon payment of
those rents for the entire term of the Lease then in effect, Lessor shall remit
to Lessee the net proceeds, if any, of any reletting effected for the account of
Lessee pursuant to Paragraph 16 after deducting from such proceeds all Lessor's
expenses in connection with such reletting (including, without limitation, all
repossession costs, brokerage commissions, legal and accounting expenses,
attorney's fees and expenses, employees' expenses, promotional expenses,
reasonable alteration costs, and expenses of preparation for such reletting).

 

16. Reletting by Lessor. If at any time Lessor is entitled to terminate this
Lease pursuant to Paragraph 14, Lessor may, at Lessor's option, without
prejudice to Lessor's right thereafter to terminate this Lease, enter upon and
rent the Premises without advertising and by private negotiations and for any
term and upon such rentals and other conditions as Lessor may determine.

 

 



 4 

 

 

17. Entry for Carding, Etc.. Lessor may card the Premises "For Rent" or "For
Sale" thirty (30) days before the expiration or termination of this Lease.
Lessor may enter the Premises at reasonable hours to exhibit same to prospective
purchasers or tenants.

 

18. Quiet Enjoyment. Lessor covenants that so long as Lessee pays the rent and
any additional rent hereunder and performs and observes all of the other
covenants and provisions hereof, Lessee shall quietly enjoy the Premises for the
term of this Lease.

 

19. Holding over. If Lessee remains in possession of Premises after expiration
or termination of the term hereof, with Lessor's acquiescence and without any
express agreement of the parties, Lessee shall be a tenant at will at the rent
in effect at the end of this Lease, and there shall be no renewal of this Lease
by operation of law.

 

20. Rights Cumulative. All rights, powers and privileges conferred hereunder
upon parties hereto shall be cumulative but not restrictive of those given by
law or otherwise provided in this Lease.

 

21. Subordination. Lessee shall, upon the request of Lessor, subordinate its
interest in the Premises to any indebtedness now existing or hereafter incurred
by Lessor for which the Premises are conveyed as collateral by Lessor and to any
renewal, extension, modification, consolidation, or replacement thereof and
shall execute such documents as are necessary to effectuate the intent of this
paragraph; provided, however, that Lessee's subordination obligation shall be
conditioned upon the holder of such indebtedness agreeing to execute a
commercially reasonable non-disturbance agreement.

 

22. Notices. Any notice given pursuant to this Lease shall be in writing and
sent by registered mail to:

 

  LESSOR: 716 River Street, LLC     2743 G.I. Maddox Parkway     Chatsworth,
GA  30705

 

  LESSEE: Constellation Industries, LLC     2743 G.I. Maddox Parkway    
Chatsworth, GA  30705

 

Either Lessee or Lessor may change their address for notice hereunder by giving
the other party hereto written notice of such change in the manner provided
herein.

 

23. Waiver of Rights. No failure of Lessor to exercise any power given Lessor
hereunder, or to insist upon strict compliance by Lessee with Lessee's
obligations hereunder, and no custom or practice of the parties at variance with
the terms hereof shall constitute a waiver of Lessor's right to demand exact
compliance with the terms hereof.

 

24. Time of Essence. Time is of the essence of this Lease.

 

25. Definitions. "Lessor" as used in this Lease shall include the herein named
Lessor and said Lessor's heirs, representatives, assigns and successors in title
to Premises. "Lessee" shall include the herein named Lessee and said Lessee's
heirs, representatives, successors and assigns. "Lessor" and "Lessee" include
male and female, singular and plural, corporation, partnership or individual, as
may fit the particular parties.

 

26. Assignment and Subletting. Lessee may not sublease the Premises, or any part
thereof, to others, or assign this Lease or any interest hereunder, without the
prior written consent of Lessor. Any assignee of Lessee approved by Lessor
shall, at the sole option of Lessor, become directly liable to Lessor for all
obligations of Lessee hereunder, but no assignment shall relieve Lessee of any
liability hereunder unless otherwise agreed at the time of such assignment.
Lessor shall have the option to assign this Lease without prior notice and
consent of the Lessee. Notwithstanding the foregoing, Lessee shall have the
right, without Lessor's consent, to sublet any portion of the Premises, or to
assign this Lease, to any affiliate of Marquis Industries, Inc.

 

 



 5 

 

 

27. Improvements; Alterations. Lessee acknowledges that the improvements are
accepted As Is with all faults. Lessee shall be permitted to make alterations to
the Premises that do not impact the structural components of the Premises
without Lessor's consent.

 

28. Entire Agreement. This Lease contains the entire agreement of the parties
hereto and no representation, inducement, promise or agreement, oral or
otherwise, between the parties, not embodied herein, shall be of any force or
effect.

 

29. Captions. The captions provided in this Lease are for reference purposes
only and shall not in any way affect the meaning, content or interpretation
hereof.

 

30. Severability. If any provision of this Lease or any paragraph, sentence,
clause, phrase or word, or the application thereof in any circumstance, is held
invalid or unenforceable, the validity and enforceability of the remainder of
this Lease, and of the application of any such circumstances, shall not be
affected thereby, it being intended that all rights, powers and privileges of
Lessor hereunder shall be enforceable to the fullest extent permitted by law.

 

31. Purchase Option. Lessee or its assignee shall have an option to purchase the
Premises during the first term of the lease. No less than thirty (30) days prior
to the date on which Lessee desires to close such purchase, Lessee shall deliver
to Lessor written notice of Lessee's election to exercise such purchase option,
together with a commercial purchase contract common for the purchase of
properties similar to the Premises in the geographic vicinity of the Premises
(the "PSA"). The terms of the PSA shall include at a minimum the following: (i)
the purchase price shall equal Lessor's book value for the Premises
(approximately $1,550,000) on the Effective Date of this Lease, (ii) all actual
or potential claims for indemnification for environmental matters as set forth
in this Lease (including those set forth in Section 32) are waived by Lessee and
the Lessee Indemnitees (as defined below) and Lessee agrees to hold Lessor
harmless from environmental claims from any source; and (iii) all closing costs
shall be paid by the parties as is custom for the geographic vicinity of the
Premises.

 

32. Environmental.

 

(a) As used in this Section 32, the following terms have the following meanings:
(i) "Environmental Law" means any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law, relating to protection of human health or the environment, relating to
Hazardous Materials, relating to liability for or costs of other actual or
threatened danger to human health or the environment, including without
limitation, the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act; (ii) "Hazardous
Materials" means petroleum and petroleum products and compounds containing them,
including gasoline, diesel fuel and oil, flammable explosives and other
materials, radioactive materials (excluding radioactive materials in smoke
detectors), polychlorinated biphenyls, lead, asbestos or asbestos containing
materials in any form that is or could become friable, hazardous waste, toxic or
hazardous substances or other related materials whether in the form of a
chemical, element, compound, solution, mixture or otherwise including, but not
limited to, those materials defined as "hazardous substances," "extremely
hazardous substances," "hazardous chemicals," "hazardous materials," "toxic
substances " "solid waste " "toxic chemicals " "air pollutants" "toxic"
"pollutants," "hazardous wastes," "extremely hazardous waste," or "restricted
hazardous waste" by any Environmental Law or regulated by any Environmental Law
in any manner whatsoever, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the Premises
for the purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Laws; (iii) "Legal Action" means any claim,
suit or proceeding, whether administrative or judicial in nature; (iv) "Losses"
shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense); and (v) "Release" with
respect to any Hazardous Materials includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Materials.

 

 



 6 

 

 

(b) Lessor covenants and agrees, at the Lessor's sole cost and expense, to
protect, defend, indemnify, release and hold Lessee and its officers, directors,
shareholders, partners, members, employees, agents, servants, representatives,
contractors, subcontractors, affiliates or subsidiaries (collectively, the
"Lessee Indemnitees") harmless from and against any and all Losses imposed upon
or incurred by or asserted against any Lessee Indemnitees and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (i) any presence of any Hazardous Materials in, on, above, or under
the Premises as of the Commencement Date; (ii) any Release of any Hazardous
Materials in, on, above, under or from the Premises prior to the Commencement
Date; (iii) any remediation of any Hazardous Materials located in, under, on or
above the Premises prior to the Commencement Date, including but not limited to
any removal, remedial or corrective action; and (iv) any non-compliance or
violations of any Environmental Law (or permits issued pursuant to any
Environmental Law) in connection with the Premises or operations thereon prior
to the Commencement Date, including but not limited to any failure by Lessor,
any person or entity affiliated with the Lessor, and prior owner or occupant of
the Premises to comply with any order of any governmental authority in
connection with any Environmental Law.

 

(c) Notwithstanding anything in this Section 32 to the contrary, there shall be
no claim for indemnification under Section 32(b) until the Loss, individually or
in the aggregate with other Losses and/or any SPA Losses (as defined below),
exceeds One Hundred Thousand Dollars ($100,000), but once that Loss threshold is
achieved, all Losses shall be subject to Indemnification from the first dollar.
"SPA Losses" means those indemnifiable Losses in respect of indemnification
under clause (a) of the opening paragraph of Section 10 of the Purchase
Agreement dated the date hereof by and among LiveDeal, Inc., Marquis Affiliated
Holdings LLC, Marquis Industries, Inc., Timothy A. Bailey, Larry Heckman, David
Stokes, and Mark Rowland (the "SPA").

 

(d) Lessee shall not make, store, use (except for storage or use incidental to
use in its own business, which storage shall not have a cost of removal or clean
up in excess of Five Thousand Dollars ($5,000.00)), treat, release or dispose of
any hazardous substances, pollutants or other contaminants on or under the
Premises. "Hazardous substances," "pollutants" and other "contaminants," are
defined in the federal Comprehensive Environmental Response, Compensation and
Liability Act. Lessee shall indemnify and hold Lessor harmless from and against
all loss, damages, fines, penalties, liability and expenses (including but not
limited to reasonable attorneys' fees and costs of investigation and litigation)
caused by or in any manner arising from such substances placed on or under the
Premises by Lessee.

 

(e) The indemnity provisions of this Section 32 shall survive the termination of
the Lease.

 

33. Authority. Lessor and Lessee each represent and warrant to the other that
they have legal authority and all necessary consents to enter into, be bound by
and perform under this Lease. Lessor represents and warrants that it has good
and marketable title to the Premises, and that there are no third parties with
any rights or interests in or to use of the Premises.

 

34. Governing Law and Binding Effect. The interpretation and enforcement of this
Lease shall be governed by and construed in accordance with the laws of the
State of Georgia and shall bind, and the benefits and advantages shall inure to
and be enforceable by the Lessor and Lessee as well as their respective personal
representatives, heirs, successors and assigns.

 

35. Disputes. All disputes between the parties shall be governed by Section
14.08 of the SPA.

 

36. Counterparts. This Lease may be executed in one or more duplicate
counterparts, each of which shall when taken together be deemed to be a fully
executed original.

 

 

[Rest of this page left intentionally blank.]

 

 



 7 

 

 

Each of the equity holders of Lessor hereby executes this Lease for the sole
purpose of hereby unconditionally and irrevocably guaranteeing the
indemnification and payment obligations of Lessor hereunder.

 

 

/s/ Timothy A. Bailey                    

Timothy A. Bailey

 

 

/s/ Larry Heckman                       

Larry Heckman

 

 

/s/ David Stokes                         

David Stokes

 

 

/s/ Mark Rowland                     

Mark Rowland

 

The undersigned indirect parent entity of Lessee hereby executes this Lease for
the sole purpose of acknowledging and agreeing to the provisions set forth in
Sections 31 and 32 of this Lease.

 

 

Marquis Affiliated Hold ings LLC

 

 

By: /s/ Jon Isaac                       

       Jon Isaac, President and

       Chief Executive Officer

 

 

 



 8 

 

 

EXHIBIT "A"

 

ALL THAT TRACT OR PARCEL of land lying and being in Land Lot No. 242 in the 14th
District and 3rd Section of Gordon County, Georgia, and being more particularly
described as follows:

 

To find the TRUE POINT OF BEGINNING; Commence at the intersection of the
centerline of River Street with the centerline of Oak Street; running thence
South 01 degree 28 minutes 12 seconds West a distance of 1089.55 feet to an iron
pin and the TRUE POINT OF BEGINNING; thence South 02 degrees 53 minutes 05
seconds East a distance of 341.57 feet to an iron pin; thence South 28 degrees
42 minutes 09 seconds East a distance of 34.44 feet to an iron pin; thence South
02 degrees 45 minutes 09 seconds East a distance of 84.14 feet to an iron pin;
thence North 86 degrees 55 minutes 51 seconds East a distance of 20.19 feet to
an iron pin; thence North 02 degrees 49 minutes 07 seconds West a distance of
42.25 feet to an iron pin located on the western right of way of River Street
(having a 100-foot right of way); thence following said right of way of River
Street following the arc of a curve to the left an arc distance of 68.71 feet
(said arc having a radius of 1959.86 feet and being subtended by a chord bearing
South 12 degrees 11 minutes 13 seconds East a chord distance of 68.71 feet to an
iron pin; thence leaving said right of way of River Street, running South 86
degrees 03 minutes 17 seconds West a distance of 630.92 feet to an iron pin;
thence North 00 degrees 17 minutes 16 seconds West a distance of 489.54 feet to
an iron pin; thence North 86 degrees 37 minutes 17 seconds East a distance of
562.50 feet to an iron pin and the POINT OF BEGINNING.

 

SAID TRACT OR PARCEL containing 6.46 Acres.

 

 

 



 9 

 

